Citation Nr: 1232240	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-30 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1965 to May 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decision dated since December 2008 by the Indianapolis Regional Office (RO) of the Department of Veterans Affairs (VA).  However, the Board does not find that finality attached to that decision.  Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received from one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.159(b).  In the present case, the initial rating decision is from September 2007, and although the Veteran did not intend for his statement in September 2007 requesting a new VA examination to be considered as a proper notice of disagreement for appeal purposes, the Board will treat it as such because the Veteran subsequently submitted new and material evidence within a year of the September 2007 rating decision.  As such, the Board will not treat the subsequent RO decisions (February 2008 and December 2008) as final for appeal purposes.  In conclusion, the Board established proper jurisdiction for this matter.

The Veteran in August 2009 requested a Boarding hearing; however, in April 2010 he changed his request to a RO hearing.  A transcript of the June 2010 hearing before the RO Hearing Official has been associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  



FINDINGS OF FACT

Tinnitus was not affirmatively shown to have been present in service and the current tinnitus first documented after service is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice letter in April 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records and lay statements have been associated with the record.  In June 2010, following the Veteran's testimony at the hearing, the RO Hearing Official identified and requested additional service medical records from Guantanamo Bay, Cuba Naval Hospital that needed to be obtained for the time period of December 1965 for treatment of tinnitus.  Duty to assist letters were furnished to the Veteran, first in December 2010, notifying the Veteran that VA did not find records for treatment of tinnitus in December 1965 from Guantanamo Bay Naval Hospital.  A formal finding of unavailable records for this issue was made on February 2011.  The final duty to assist letter dated February 2011 discussed VA's reasonable attempts to obtain the Guantanamo Bay Naval Hospital Clinic Records for treatment of tinnitus and advised the Veteran on other relevant documents that he can furnish to VA.  The VA was ultimately able to obtain clinical records for a hospital admission in Guantanamo Bay Naval Hospital in December 1965.  The Veteran also furnished his copies of the same clinical records, which are unrelated to tinnitus.  

Additionally, the Veteran was afforded a VA examination in November 2008 and the examiner provided an etiological opinion with respect to his tinnitus claim.  The Board finds that the VA examination in November 2008 is fully adequate as the VA examiner reviewed the Veteran's claims folder, examined the Veteran, considered the Veteran's self-reported history of tinnitus, and provided an opinion that is consistent with the rest of the evidence of record.  

Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  


Factual Background

The Veteran contends in his March 2007 claim that his current tinnitus began in service and is due to noise exposure during service.  

His DD-214 shows that his military occupation specialty in the Navy was an electrician mate aboard a naval ship.  In his March 2007 claim statement, the Veteran contends that he had noise exposure as he worked in the boiler room on super saturated heaters and his duty was to scrape tubes.  He also states that the steam catapult would hit the stopping block of the planes as they were taking off, which also contributed to noise exposure.  

The entrance examination in July 1965 showed no sign of tinnitus or ear-related problems as indicated by the Veteran and certified by the examining physician.  

Service treatment records from July 1966 to August 1969 showed no complaints of tinnitus or ear-related problems.

The May 1966 separation examination report contains no complaints or findings pertinent to the ears.  Upon clinical evaluation, the ears and drums were normal, revealing no signs, symptoms, or diagnosis of tinnitus.  

A VA audiologist evaluation in April 2007 for hearing loss and tinnitus revealed no diagnosis or comment regarding tinnitus.  

A VA examination was conducted in November 2008 to evaluate the Veteran for tinnitus (and also hearing loss).  The Veteran explained to the audiologist that he was exposed to noise during his time in the military from factory work and loud vehicles.  He also reported recreational noise exposure from band participation and playing the saxophone.  The Veteran complained of nonconstant, but recurrent bilateral tinnitus and described the onset as four to five years prior (2003-2004 time frame).  The audiologist reviewed the claims file, service medical records to include the separation examination, noted the Veteran's pertinent history, and administered a physical audiometric evaluation.  

The audiologist's diagnosis was tinnitus.  The audiologist opined that "[t]innitus is less likely as not (less than 50/50 probability) caused by or a result of noise exposure during military service" based on the rationale that the Veteran reported the onset of tinnitus as four to five years ago (from November 2008) and "[h]e has many other contributing factors to his tinnitus that include medications, and occupational and recreational noise exposure that is more significant in time than the few months of active duty."

The Veteran provided the following testimony regarding his tinnitus at the June 2010 hearing.  He described working in the boiler room where he was exposed to loud noise, and working on various equipment for five to six hours at a time, including the super saturated heaters without the use of hearing protection.  The Veteran stated that he first noticed having tinnitus about five months after service, then he made statements about tinnitus starting in service and worsening after service.  He indicated that he may have mentioned tinnitus during a hospitalization at Guantanamo Bay Naval Hospital and denied any specific post-service noise exposure.  

A VA examination for the purpose of testing for hearing loss was conducted on November 2010, which included the Veteran's complaints of ringing in his ears.  At this examination, the Veteran reported as part of his medical history that recurrent tinnitus began while he was serving in the military due to occupational noise exposure.

Treatment reports from the VA Indianapolis Medical Center from July 2010 to December 2010 showed no complaints of tinnitus or ear-related problems.  

Principles and Theories of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 



Analysis

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

The Veteran contends that he has tinnitus due to occupational noise exposure in service mostly attributed to the noise in the boiler rooms aboard the naval ship.  

The Veteran is competent to describe symptoms of an injury or illness and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  As such, it is within the scope of the Veteran's competency for him to describe the ringing in his ears, or tinnitus, including the onset of when such symptoms began.  However, the Board determines that these statements made by the Veteran are not credible for the following reasons.

The medical evidence from service directly contradicts the Veteran's statement of tinnitus beginning in service as he reported on his claims form in March 2007.  Service treatment records and the separation examination report reveal no signs, symptoms, or diagnosis of tinnitus during service.  

Additionally, the Veteran makes conflicting statements as to when tinnitus began.  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds that the evidentiary assertions of the Veteran are inherently incredible on the basis of the fact that he has a record of contradicting his own statements and does so at a time when he has a monetary interest in that contradiction.  In his March 2007 claim, the Veteran asserted that tinnitus began in 1966.  At the November 2008 VA examination, the Veteran indicated to the examiner that the onset of tinnitus was four to five years ago.  Finally, approximately two years later during the June 2010 hearing, the Veteran initially averred that tinnitus began five months after service, then when questioned by his representative, the Veteran answered that the ringing in his ears began during service.  Thus, the Board will assign no probative value to his statements regarding the onset of tinnitus as his statements are not credible.

Furthermore, the Veteran's lay opinion on causation is not competent evidence and thus is not admissible.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, the cause of tinnitus is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus. 

The only competent and credible evidence pertaining to the cause of tinnitus is the November 2008 VA opinion.  The VA audiologist provided an etiological opinion that the Veteran's current tinnitus was less likely than not related to occupational noise exposure during service.  She thoroughly considered the Veteran's self-reported medical history and subjective statements regarding the onset of his tinnitus, and also considered the fact that the Veteran reported various types of post-service noise exposure, such as participating in a band and playing the saxophone.  

Additionally, as previously mentioned, subsequent treatment reports from the VA Indianapolis Medical Center from July 2010 to December 2010 showed no complaints of tinnitus or ear-related problems.

As the preponderance of the evidence is against the claim of service connection for tinnitus for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


